Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 22, 27, 31-36, and 41 were cancelled.
Claims 21, 23-26, 28-30, 37-40, and 42-49 were allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21, 23-26, 28-30, 37-40, and 42-49 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a computerized method, a computerized network apparatus, and computerized client apparatus configured to support fragmented content element reassembly by a plurality of 5G NR (New Radio) enabled client devices, the computerized client apparatus configured for use at a user premises and comprising: digital processor apparatus; a data interface apparatus in data communication with the digital processor apparatus and digital content distribution network; a wireless data interface in data communication with the digital processor apparatus and configured to communicate data with a wireless network node; data storage apparatus in data communication with the digital processor apparatus and configured to store at least one database, the at least one database comprising data relating to fragmentation of digital content elements; and program storage apparatus in data communication with the digital processor apparatus and comprising at least one computer program, the at least one computer program configured to, when executed by the digital processor apparatus, cause the computerized client apparatus to: obtain a first one of the digital content elements via the data interface apparatus; fragment the obtained first one of the digital content elements into a plurality of fragments according to a fragmentation algorithm; create a logical cluster comprising a subset of the plurality of SG NR enabled client devices; cause distribution of the plurality of fragments of the obtained first one of the digital content elements to two or more of the subset of the plurality of 5G NR enabled client devices via at least the wireless data interface and according to a distribution algorithm; and cause one of the two or more of the subset of the plurality of 5G NR enabled client devices to retrieve at least one fragment of the plurality of fragments from at least another one of the two or more of the subset, thereby enabling reconstitution of the first one of the digital content elements; wherein the two or more of the subset of the 5G NR enabled client devices each comprise an encryption data, the encryption data enabling one of the two or more of the subset to decrypt at least a portion of the distributed plurality of fragments so as to enable said reconstitution (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 21, 23, and 42.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

September 1, 2022